Stephens, J.
This being a suit instituted in the municipal court of Atlanta by the insured under an accident-insurance policy, in which a verdict for the plaintiff was rendered in a certain amount including attorney’s fees recoverable under § 2549 of the Civil Code of 1910, and was affirmed by the appellate division of that court, and the verdict and judgment not being demanded as a matter of law, the judgment of the judge of the superior court, sustaining a certiorari brought by the defendant and granting a first new trial, will be affirmed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.